UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID VALENCIA,

                               Plaintiff,

         against
                                                           CIVIL ACTION NO.: 19 Civ. 7178 (LGS) (SLC)

                                                               ORDER TO CONSIDER MAGISTRATE
GAMMA THOMPSON CORP, et al.,
                                                                    JUDGE JURISDICTION
                               Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United

States Magistrate Judge is available to conduct all proceedings in this case, including but not

limited to any decisions on motions, any jury or nonjury trial, and/or the entry of a final judgment.

An appeal from a judgment entered by a Magistrate Judge, if any, is taken directly to the United

States Court of Appeals in the same manner as an appeal from any other judgment of this district

court.

         It is the practice of the United States Magistrate Judges of this Court, including the

undersigned, that cases that go to trial are given a firm trial date (rather than being placed on a

“ready trial” list requiring the parties to be ready to try the case on short notice).

         Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily

consent. To determine whether the parties wish to voluntarily consent, defense counsel is

directed to send to counsel for plaintiff on or before February 21, 2020 a copy of the consent

form bearing either (1) a signature indicating consent to the Magistrate Judge conducting all

proceedings in this matter or (2) a notation that the defendant does not consent.
         On or before February 28, 2020 plaintiff’s counsel is directed to contact the Deputy Clerk

Norma Espinal either by telephone, at (212) 805-0214, or by letter. Plaintiff’s counsel shall inform

the Deputy Clerk whether all parties have consented to the Magistrate Judge conducting the

proceedings in this matter. If any party has not consented, counsel for the plaintiff shall not

inform the clerk which of the parties have not consented but shall merely state that there has

not been consent by all parties.

         If all parties have consented, counsel shall file a letter on ECF so stating and attaching the

signed consent form, available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

         This Order is not intended to interfere with the parties’ right to have a trial and/or any

other dispositive proceedings before a United States District Judge. The parties are free to

withhold their consent without adverse substantive consequences, although this will prevent the

Court’s jurisdiction from being exercised by a United States Magistrate Judge. If any party

withholds consent, the identity of the parties consenting or withholding consent shall not be

communicated to any Magistrate Judge or District Judge to whom the case has been assigned.

Dated:          New York, New York
                February 11, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                   2
